Allow me to first congratulate 
Mr. John Ashe of Antigua and Barbuda on assuming 
the presidency of the General Assembly at this session. 
Mongolia pledges its full support to him.

We gather here at the United Nations to collectively 
assess the state of the world, share our thoughts and our 
vision, and agree on common actions. I shall begin by 
reviewing where we are today. 

Over 70 million people around the world join the 
middle class each year. The Millennium Development 
Goals (MDGs) have improved the lives of billions of 
people. The world has attained poverty-reduction 
targets — in some places, even ahead of the proscribed 
deadline. Rather than seeing 2015 as the end, we should 
view it as the beginning of a new era. In this era, we 
should build on our successes, attend to gaps and meet 
emerging challenges.

Sadly, we face many such challenges. Today, over 
200 million people are jobless, over 50 million children 
are not in school, and one in eight of our fellow citizens 
still goes hungry. Yet over $900 billion dollars are 
earmarked for military expenditures every year. Only 
a fraction of that sum is spent on health care and 
education. Such a state of affairs should not be tolerated.

When it comes to the climate, a temperature 
increase of more than two degrees Centigrade would 
be disastrous, if not catastrophic. Our environment 
is changing rapidly. On the production side, global 
consumption far exceeds our fragile planet’s capacity. 
Resources are being exhausted. Humankind is gravely 
endangered. We are running out of time. The world has 
too many hungry people, too much violence and too 
little commitment to human rights. We need to change 
that.

I want to share with the Assembly Mongolia’s 
views and experience. Mongolia is a great nation with a 
rich history. It is an old nation with a young heart. We 
are fortunate to have abundant natural resources, which 
offer great growth prospects and a unique opportunity 
for economic development and social progress. With 
double-digit percentage growth, we are one of the 
world’s fastest developing economies.

Mongolia has achieved many development goals 
in areas such as universal primary education, reducing 



child mortality and improving maternal health. 
However, our fifth national MDG progress report 
suggests that more needs to be done. To reach our 
development goals, the Government is working closely 
with all national stakeholders, including political 
parties, the private sector, research institutions, civil 
society and the media. Likewise, we invite investors 
to work together for our common interests. Just a 
few days ago, we hosted the World Economic Forum 
Strategic Dialogue on the Future of Mongolia. That 
event gathered representatives of multiple stakeholders 
to explore future economic pathways for my country’s 
development.

Mongolians care deeply for the environment. We 
take seriously our shared responsibility to confront the 
threat from climate change. That is why we are promoting 
a green development policy. We have also created and 
preserved national parks to curb desertification. At the 
same time, these scenic parks form the backbone of 
new ecotourism. They will generate both conservation 
income and green jobs.

My country is creating an Asian super-network 
for green development. It will produce renewable 
energy and provide it to Asian consumers. Mongolia’s 
first wind farm, which is privately owned, is now in 
operation. Wind energy has the potential to produce 
electricity well beyond the country’s needs.

We face many environmental challenges, including 
land degradation, deforestation, natural disasters and 
pollution. Those issues need to be resolved urgently 
and collectively. Environmental education and wider 
public participation are vital to resolving those 
challenges. This year we hosted the United Nations 
World Environment Day. Indeed, we are at the centre of 
the green economy. The Mongolian people, particularly 
our young people, are committed to building a better 
environmental future.

Last year I spoke of the importance of Mongolia’s 
battle to root out corruption at all levels. We are combating 
corruption — the scourge of democracy — with a zero-
tolerance policy at every level of Government. As a 
result, Mongolia moved up 26 places in Transparency 
International’s rankings of States.

Transparency is the key to fighting corruption. 
Citizens have the right to know how their taxes are spent 
at every level of Government, from national agencies to 
the local administration. Our “glass account” system 
ensures that all funds are accounted for openly and 
transparently. Citizens deserve access to information 
and a say in how their communities are developed. 
The best Government is the one based on strong civic 
participation.

Mongolia believes in democratic development. Over 
20 years ago, it was unimaginable that Mongolia would 
one day chair the Community of Democracies. That 
well-known and highly respected global democratic 
movement is dedicated to promoting freedom and 
democracy. Hundreds of human rights activists and 
democratic leaders from many countries gathered in 
Ulaanbaatar last April. The Ulaanbaatar Declaration 
charts a future course for promoting democracy. Our 
initiative, the Asia Democracy Network, and the 
ministerial consultative meeting, have laid a solid 
foundation for democratic development.

I believe that efforts to foster civic engagement 
are more effective with democracy education. The 
implementation of resolution 67/18, on education for 
democracy, will strengthen democratic institutions 
and improve the human rights situation for more of our 
fellow citizens, because knowledge is power.

We all must focus on promoting human rights. In 
the past two decades, Mongolia has been learning and 
advancing democracy at home. With a view to supporting 
emerging democracies, we initiated and established an 
international cooperation fund and have already started 
implementing several projects. We are actively sharing 
the lessons of parliamentary democracy and conducting 
legal reform with Kyrgyzstan. We organized training 
for diplomats and public servants from Afghanistan. 
We are also discussing the possibility of cooperation 
with Myanmar and other emerging democracies.

I call on Member States to support our policy of 
protecting and promoting democratic governance 
and human rights. I humbly ask for States’ support of 
Mongolia’s candidature for the Human Rights Council 
in the elections to be held in 2015.

Peace and security remain a fundamental human 
right.

Today people the world over are distressed by 
endless cycles of conflict. Military forces and weapons 
are being used to settle disputes. Thousands of human 
beings are losing their lives, millions are displaced and 
many more are suffering. The grave situation in Syria 
is the latest example. We hope that the United States-
Russian initiative will bear fruit and lead to a peaceful 
resolution of the Syrian conflict.



Mongolia firmly supports non-proliferation and the 
complete elimination of weapons of mass destruction. 
We cannot tolerate the use of chemical weapons and 
strongly condemn any violation of universally accepted 
international law. 

This morning I participated in the High-level 
Meeting on Nuclear Disarmament (see A/68/PV.11). 
As a country with internationally recognized nuclear-
weapon-free-status, uniquely situated between two 
nuclear-weapon States that are permanent members of 
the Security Council, Mongolia has been working hard 
on nuclear disarmament and the non-proliferation of 
nuclear weapons.

As a result of our efforts, the five nuclear-weapon 
States, permanent members of the Security Council, 
have issued a joint declaration recognizing Mongolia’s 
unique status. They pledged to respect that status and 
not to contribute to any act that would violate it. Their 
joint commitment ensures that we will not be used as 
a pawn in any future nuclear plans or strategies. That 
is Mongolia’s contribution to greater confidence and 
stability in the region.

Strengthening peace and stability in North-East 
Asia is one of Mongolia’s national security priorities. 
We firmly believe that dialogue and open discussions 
foster confidence. We have therefore put forth an 
initiative: the Ulaanbaatar Dialogue on North-East 
Asia Security. We invite the other States of the region 
to jointly address various issues of common interest, 
including security issues in North-East Asia.

Mongolian military officers and troops are 
honoured to serve along with their fellow United 
Nations peacekeepers to maintain international peace 
and security. We are very proud of our peacekeepers 
for their dedicated service and their invaluable 
contributions to the cause of peace.

We all know the complexity of contemporary 
conflicts. Our peacekeepers are serving in areas 
with high security threats and risks. To support and 
encourage our peacekeepers, last February I took a trip 
to South Sudan and visited the United Nations Mission 
there. During my visit, I met the President of South 
Sudan and offered my support to him and to his nation, 
the youngest member of the international community.

Let us make our world safer and more prosperous. 
Let us be fearless when it comes to fighting for fairness, 
transparency and the rule of law. Where there is the rule 
of law, there is less corruption and more human rights. 
Where there is transparency, there is less economic 
disparity and greater accountability.

Where citizens are engaged and informed, good 
things happen. We must be fearless in our efforts to 
promote and achieve a fair, open and transparent world 
community.
